Citation Nr: 1745317	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to recognition of the appellant as a helpless child based on permanent incapacity of self-support established prior to the age of 18.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits.

3.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from June 1943 to December 1945.  He died in December 2010.  The appellant is his son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Following the last adjudication of the case by the agency of original jurisdiction (AOJ) in an October 2016 supplemental statement of the case (SSOC), the appellant submitted additional pertinent evidence in support of his appeal.  The appellant filed his substantive appeal in May 2016, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The appellant has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant, prior to attaining age 18, attended high school, and is not shown by the probative evidence to have become permanently incapable of self-support, as further shown by the evidence demonstrating that he later attended college, got married, and had a substantial work history throughout his life until becoming disabled in 2009.  

2.  As he is not a "child" of the Veteran for VA purposes, the appellant is not eligible for VA DIC or pension benefits.  


CONCLUSIONS OF LAW

1.  The criteria to recognize the appellant as a "helpless child" of the Veteran are not met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.55, 3.57, 3.356 (2016).

2.  The criteria to establish basic eligibility for DIC benefits are not met.  38 U.S.C.A. §  101 (West 2014); 38 C.F.R. §§ 3.5(a), 3.22 (2016).  

3.  The criteria to establish basic eligibility for VA death pension benefits are not met.  38 U.S.C.A. §  101 (West 2014); 38 C.F.R. § 3.3(b)(4) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to death benefits on the basis of his father's active duty service.  As a threshold issue, he is initially seeking recognition as a "child" of the Veteran for VA purposes.  In a December 2016 statement, the appellant further indicated that he was disabled prior to age 18 due to undiagnosed posttraumatic stress disorder (PTSD), anxiety, and depression.  Earlier, he wrote in multiple letters, including in June 2014, that he became disabled in 2005 due to physical and viral illnesses.  During this time, his parents took care of him.  In a July 2014 letter, he reiterated that he was disabled beginning from 2005.  From that time the Veteran included the appellant as a dependent on his taxes due to the appellant being the Veteran's "total responsibility being [u]nable to work and function well within society" due to his illnesses.  

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appellant was sent a comprehensive letter in May 2015, which was sent after June 2014 decision on appeal.  See 38 U.S.C.A. § 5103.  There is no prejudice to the appellant in the timing of this notice as the claim was subsequent developed and readjudicated in an April 2016 statement of the case (SOC) and October 2016 supplemental statement of the case (SSOC).  A case-specific notice is not otherwise required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

Here, VA has met the duty to assist the appellant in the development of the appeal.  The appellant has submitted all medical records identified as potentially relevant.  He wrote in a November 2016 statement that any other records were no longer available.  Furthermore, his records from the Social Security Administration  (SSA) were not obtained.  They are not necessary, however, as a July 2009 letter from SSA shows that the appellant claimed a disability beginning from October 2004.  There is no indication that the SSA records would pertain to his condition prior to age 18.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Similarly, he wrote in an August 2016 letter that he had submitted IRS tax records to a VA representative.  The IRS tax records are not currently in the claims file.  According to a May 2016 Deferred Rating Decision, the person to whom the appellant submitted the IRS records was not an RO employee, but a representative with a veterans service organization.  The IRS records are not potentially relevant, however, as they would not pertain to the appellant's condition prior to age 18.  Rather, as he wrote in July 2014, the Veteran listed the appellant as a dependent only since becoming ill in 2005.  

Thus, the Board finds that the duty to obtain records is met to the extent reasonably possible.  

A VA examination was not conducted.  The duty to obtain a medical opinion in these cases is governed by 38 U.S.C.A. § 5103A(a), and not 38 U.S.C. § 5103A(d).  The standard, as directed by 38 U.S.C.A. § 5103A(a), is that VA "'shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.'"  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Retrospective medical opinions may be obtained in some cases.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  Here a retrospective VA opinion is not needed because the evidence currently of record contains sufficient information to decide the case.  The appellant is currently over the age of 18, and there does not exist a reasonable possibility that a retrospective opinion would aid in substantiating the claim beyond the evidence currently of record.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
A.  Applicable Law

Death benefits may be payable to a child of a Veteran.  See 38 U.S.C.A. §  101(14), (15).  

The term "child" for VA purposes means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution approved by the Department of Veterans Affairs.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1).

On or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage has been dissolved by a court with basic authority to render divorce decrees unless VA determines that the divorce was secured through fraud by either party or by collusion.  38 C.F.R. § 3.55(b)(2)(ii).  

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).  

The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  

A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356(b)(2).  

It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).  

The focus must be on the claimant's condition at the time of his 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

The information necessary to establish the extent of the child's disability includes:
 
* the extent to which the child is and was, prior to reaching his/her 18th birthday, physically or mentally deficient, as evidenced by factors such as his/her ability to perform 	
o self-care functions, and
o ordinary tasks expected of a child of that age
* whether or not the child attended school and, if so, the maximum grade attended
* if any material improvement in the child's condition has occurred
* if the child has ever been employed and, if so, the
o nature and dates of such employment, and
o amount of pay received
* whether or not the child has ever married, and
* a description of the child's present condition.

VBA Manual M21-1, III.iii.7.1.c., Information Necessary to Establish the Extent of the Child's Disability.  

B.  Discussion
  
In this case, the appeal is denied, as the appellant did not present evidence establishing that he was permanently incapable of self-support as of his 18th birthday.  

A copy of the appellant's birth certificate is not available.  However, the remaining evidence shows that he was born in 1953, making him approximately 64 years of age at the time of this decision.  

The appellant has asserted that he has had symptoms of PTSD, anxiety, and depression since before age 18.  He maintains that he was disabled prior to age 18 even though he was not diagnosed with his current disabilities that early.  The remaining evidence contradicts this assertion.  

There is no contemporaneous medical evidence pertaining to the appellant's condition at the time he attained the age of 18.  The only contemporaneous evidence is a copy of his high school transcript.  It shows that he withdrew from school in the 11th grade, then reentered to finish the 12th grade when he was 18 years old.  In his final year of school, he received one A, two Bs, and two Ds.  He participated in four activities and clubs during his 12th grade year.  

In a November 2016 letter, the appellant explained that he dropped out of school because he was sent to a different city to live with his sister.  He "could not handle the school system" there due to his anger and attitude, so he dropped out.  

The fact that the appellant finished high school, even if he had dropped out for a short period of time, tends to show that he was not permanently incapable of self-support as of his eighteenth birthday.  See VBA Manual M21-1, III.iii.7.1.c.  There is no indication that he was enrolled in any type of remedial or special education classes and his grades were mixed, but passing.  

Aside from this evidence, the appellant's own statements also tend to indicate that he was not permanently incapable of self-support as of his 18th birthday.  In the November 2016 letter, the appellant described a difficult childhood due to his father's anger and abusive behavior.  He wrote that he had fights, including shooting a young man while in the 10th grade (for which he was not incarcerated more than 1 day).  He also worked at his father's "café" where he served liquor, beer, and wine.  Eventually, he was adopted by his sister to protect him from his father.  After finishing high school, he went to college, but eventually dropped out due to taking alcohol and drugs.  Throughout his life, his "attempts to become employable" were unsuccessful because he was "always getting fired or not showing to work and suffered the ability to focus, the desire to succeed for the rest of my life."  He also got married, but this marriage "lasted for only a few years due to my abusive behavior and attitude and consumption of alcohol and drugs."  

In a December 2016 statement, the appellant similarly wrote that his current diagnoses of  PTSD, anxiety, and depression extended as far back as his childhood, although the diagnoses were not made until he began seeing a therapist over the prior 10 years.  He stated that he was disabled prior to age 18 even though he was not diagnosed that early.  

Again here, his statements do not establish that he was permanently incapable of self-support as of his 18th birthday.  Certainly, he described a difficult childhood.  However, there is no indication that he was unable to complete self-care functions or any ordinary tasks expected of a child of that age due to a physical or mental deficit.  Moreover, he attended college.  According to a May 2016 psychiatric evaluation, he completed three years of college.  Although he did not obtain a degree, this nonetheless weighs against a finding that he was  incapable of self-support.  See VBA Manual M21-1, III.iii.7.1.c.

In the November 2016 letter, the appellant devalued his post-service employment record, but a January 2014 private admission record indicates a substantial work history, including having been a loan officer for a mortgage provider, a designer, running his own business, and also being a licensed realtor in two states.  In October 2010, he submitted a business card listing himself as a sales executive for a builder.  Earlier, in January 2006, he submitted a business card for a different company again identifying himself as a sales executive.  He also included a card from an investment company, which contained his email address.  This indicates that he was employed by that investment company.  

Of further note, the claims file contains the Veteran's medical records.  These include an October 2010 record noting that the appellant was sitting with the Veteran at night, but working during the day.  According to numerous records, including a more recent (undated) VA Patient Summary, he worked for approximately four years during the early 2000s in Mexico (where he contracted a disabling illness).  In December 2014, the appellant was also reported to have filed for nonprofit status to start an infectious disease support group in his local area.  In fact, in May 2016, he was noted to be self-employed part-time while also helping with nonprofit organizations.  

All of this evidence weighs against a finding that he was incapable of self-support at age 18.  Although he may have had many jobs over his lifetime, this evidence nonetheless shows that his employment history was more than only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability.  See 38 C.F.R. § 3.356(b)(2); VBA Manual M21-1, III.iii.7.1.c.  In fact, he worked for a number of years abroad. 

The appellant was also married, had a child, and divorced.  A married person cannot be recognized as a "helpless child."  See 38 C.F.R. §§ 3.57(a)(1).  Because he was divorced prior to November 1, 1990, his marriage is not a legal bar to being recognized as a "helpless child."  See 38 C.F.R. § 3.55(b)(2)(ii).  Nonetheless, his marriage bears on whether he was incapable of self-support.  See VBA Manual M21-1, III.iii.7.1.c. 

The appellant has also been approved for SSA disability benefits since February 2009.  A July 2009 letter from SSA states that the appellant claimed becoming disabled in 2004, but his disability was established from February 2009.  This too weighs against a finding that the appellant was permanently incapable of self-support since age 18 because it indicates that his disability left him unable to maintain employment only since February 2009.  This implies, in turn, that he was capable of substantially gainful employment prior to that time.  See 38 C.F.R. § 3.356(b)(2); VBA Manual M21-1, III.iii.7.1.c.

Finally, consistent with his SSA application, the appellant's earlier statements in support of his instant appeal repeatedly indicate an incapacity for self-support beginning only more recently.  For instance, in a July 2014 statement, he wrote that his illness began in 2005.  His father claimed him as a dependent on his income taxes because the appellant was his father's "total responsibility being [u]nable to work and function well within society after my diagnosis" of physical, mental, and infectious medical conditions.  The appellant emphasized that he was "home bound for more than 16 hours per day" during that time period.  

He made similar statements in April 2014 and June 2014 indicating that his disability began only in 2005, when his mother and father took care of him.  In an undated letter received in November 2015, he wrote that he was never able to hold a job or work after his father shot him in his right hand in 1998.  

Moreover, in an undated letter received in May 2015, the appellant wrote that he had "resigned from my job to assist and take full care of my father," including "general care daily," such as bathing, feeding, and administering medication.  

The Board finds that these earlier statements are more probative as they are consistent with the SSA letter indicating a more recent onset of disability.  In fact, the May 2015 letter tends to show not only a capacity for self-support, but also a capacity to care for his elderly father.  

By comparison, his more recent statements, which indicate the onset of his disability prior to age 18, are considered less probative for two reasons.  First, as shown, they are contradicted by the other evidence, which shows that he finished high school, attended some college, got married and had a child, plus worked throughout his life.  

The appellant's medical records also refer to an extensive criminal background.  There is no indication, however, that this was due to a mental or physical defect arising prior to the age of 18 years.  Nor does having a criminal background alone suggest that he was permanently incapable of self-support.  To the contrary, he appears to have an extensive work history notwithstanding his criminal background.  Thus, this does not provide a basis for finding in support of the appeal.  

In a June 2014 statement, the appellant expressed his concern that his current claim was being denied because he "was not considered disable[d] enough."  To reiterate, the question is not whether he is currently disabled, but whether a disability arose prior to age 18, which made him permanently incapable of self-support.  On this question, the Board finds that the weight of the most probative evidence, even after resolving all reasonable doubt in the appellant's favor where possible, demonstrates that he was not permanently incapable of self-support prior to reaching age 18.  

Accordingly, the Board finds that he is not a "helpless child" for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years, and the appeal is denied.  

Because he is not a "child" for VA purposes, he is not entitled to DIC or VA death pension benefits as a matter of law.  See 38 U.S.C.A. §  101(14), (15).  Accordingly, those claims are denied.  


ORDER

Recognition of the appellant as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.

Basic eligibility for VA DIC benefits is denied.  

Basic eligibility for VA death pension benefits is denied.  



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


